Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 25, 2019 has been considered but the Examiner notes the entries for US Patent Application Publication 2 and 3 are incorrect and should be 20160200866 and 20160200865.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 13 recite processes or reaction steps using the phrase “obtainable” rather than “obtained by”.  This renders the claim indefinite as to the scope required by using the phrase “obtainable” rather than “obtained by”.  The Federal Circuit has addressed this specific difference in claim wording as “ambiguous language” which is the epitome of indefiniteness.  Abbott Laboratories v. Sandoz, Inc., 566 F. 3d 1282, 1295-1296 (Fed. Cir. 2009) (en banc).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Leitner (WO2015032737; reference made to Müller U.S. 20160200865 as English equivalent).
	Müller teaches polyether carbonate polyols with double bonds (Abstract) and also teaches the polyols can be chain extended with isocyanates (hexamethylene diisocyanate (HDI), methylenephenyl diisocyanate (MDI) and toluene diisocyatnate (TDI) are taught) to increase the molecular weight of the resulting polyols (¶[0091]).  Additionally, Müller also prefers the OH groups of the polyols are saturated, prior to crosslinking, to give resulting saturated polyols with OH functionality of less than 0.1 (¶[0090]).  While Müller does not specifically teach the isocyanates as such a suitable reagents, isocyanate do react with OH functionalities.  As such, one of ordinary skill in the art is reasonably suggested to use isocyanates in pursuit of chain extension and also in pursuit of driving the OH functionality of the polyols to less than 0.1 in the resulting saturated crosslinked polyols as this is reasonably suggested to arrive at two of the desired embodiments of Müller using the same reagent, isocyanate.

	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Müller by reacting the OH functional polyether carbonates of Müller with isocyanates for the dual purpose of chain extending the polyether carbonates with isocyanates as taught by Müller in ¶[0091] along with also reducing the amount of OH functionalities in the resulting saturated (crosslinked) polyethercarbonates as suggested by Müller in ¶[0090] as isocyanates react with OH groups on a polyol thereby logically reducing their number.  One of ordinary skill in the art would have been motivated to use an excess of isocyanate functionality relative to OH functionality in order to ensure the above dual purpose is met because Müller teaches the resulting OH functionality in the saturated, crosslinked polyether carbonates is less than 0.1.  As this number is less than 1, it logically follows the amount of isocyanate to react (on an equivalent or molar basis) must be greater than one 1 to achieve the desired purpose discussed above.  One of ordinary skill in the art is motivated to perform this isocyanate chain extension and OH functionality reduction prior to crosslinking because Müller suggest such a preprocess in ¶[0090] and the chain extension must also be achieve prior to crosslinking for the teachings of ¶[0091].
	The unsaturated polyether carbonates of Müller read over the (A-1) component of Claim 1.
	The isocyanates including HDI, TDI and MDI read over the OH reactive component (B-1) of Claim 1 and the isocyanates of Claims 2 and 9.
Claim 1 and also the dibenzoyl peroxide of Claim 3 as this is just another way of writing the compound.  Rubbers, sealants, adhesives and coatings are the end products are taught by Müller in ¶[0161] which reasonably suggests elastomers which reads over the preamble language.
	The process of Claims 6-8 of making the polyethercarbonates with an H starter compound, alkylene oxide, at least one monomer containing carbon-carbon double bonds and CO2 in the presence of a double metal cyanide catalyst (DMC) is taught by Müller in ¶[0049-0061] with the specific monomers of Claims 7 and 8 in ¶[0130] and ¶[0135], maleic anhydride and allyl glycidyl ether along with a DMC in ¶[0197-0204].  This reads over the processes of Claims 6-8.  The process of reaction of the polyether carbonates with an OH functional compound (isocyanate) is read over by the process of Claim 1 and the crosslinking step of this reaction product is ¶[0147] and ¶[0151] again benzoyl peroxide is exemplified for this purpose in ¶[0323] which reads over Claim 10 and also Claim 18 because of the isocyanate.   Claims 13-14 are read over by Müller in ¶[0161].
	Regarding Claims 4, 5, 16 and 17, Müller is not explicit in the amounts of carbon-carbon double bonds and CO2 content in weight percent.  In ¶[0239] and ¶[0240] Müller teaches the fraction of CO2 and double bonds and exemplifies 19.3 % CO2 and 2.6 % double bonds in, for instance ¶[0253] (there other exemplifications that read over some the ranges also).  These values are not specifically taught as weight percent, however, given that Müller teaches molar fraction specifically for other proportions of properties, and the percents of the exemplified polyols are in the claimed ranges numerically, one of ordinary skill in the art is reasonably suggested the exemplified polyols must have weight percents of CO2 and C=C bonds in the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leitner (WO2015032737; reference made to Müller U.S. 20160200865 as English equivalent) as applied to Claim 10 above and in further view of Maliverney (U.S. 8,816,036).
Müller is applied as above.
Müller is silent on the use of a catalyst for the chain extension reaction of the polyether carbonate polyols with isocyanates.
Maliverney teaches the reaction between an alcohol and isocyanate produces a carbamate group and catalysts are used to optimize this isocyanate-alcohol reaction (or isocyanate-hydroxyl reaction as multiple alcohol groups are considered polyols). (Column 1 lines 25-30).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the chain extending isocyanate polyol (hydroxyl or alcohol) reaction taught by Müller by using a catalyst for the reaction in order to optimize the this reaction as taught by Maliverney.  
This reads over the catalyst of Claim 11 being present prior to the crosslinking reaction as Müller teaches chain extension prior to crosslinking. ¶[0091]

Claims 1-9, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gürtler (U.S. 20150284501; reference made to Wamprecht U.S. 20150284501 as English equivalent) in view of Leitner (WO2015032737; reference made to Müller U.S. 20160200865 as English equivalent).
Claim 1 and Claim 15. (¶[0071] and (¶[0072]).
	Wamprecht teaches the polyether carbonates are made via polymerization of an H-starter compound, alkylene oxide and CO2 and also teaches the alkylene oxide may be an allyl glycidyl ether.  ¶[0037].  This reasonably suggests the use of polyether carbonates polyols which have a carbon-carbon double bond in the polyol.  Wamprecht does not exemplify a polyether carbonate polyol with a carbon-carbon double bound.
	Müller, working in the field of polyether carbonate polyol production and also resulting product such as rubbers (elastomers), seals and adhesive, similar to that of Wamprecht and Applicant, teaches polyether carbonate polyols which comprise carbon-carbon double bonds which are eventually crosslinked by free radical type initiators for use in making rubbers (elastomers), seals, adhesive and coatings. (Abstract and ¶[0161]).
	Müller teaches the polyether carbonate polyols of the invention containing unsaturated groups can be obtained reproducibly in high yield and the crosslinked versions have advantageous properties and easy properties. ¶[0022].
	The exemplified polyether carbonates use allyl glycidyl ether and use the similar H-starter, alkylene oxide and CO2 polymerization process suggested Wamprecht. (See ¶[0253]).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Wamprecht by using the polyether carbonate 
	Therefore, the combination of Wamprecht and Müller produce an elastomer producing composition from a polyether carbonate polyol with carbon-carbon double bonds along a separate isocyanate containing component which is reactive with the OH functionality of the polyether carbonates.  The isocyanate component is in molar excess to the OH polyol functionality as discussed above.  This reads over the process of Claim 1 and also the product of Claim 15. 
The isocyanates including HDI, TDI and MDI read over the OH reactive component (B-1) are taught in ¶[0029]-¶[0031] of Wamprecht and MDI is also exemplified (See ¶[0094]) this reads over the isocyanates of Claims 2 and 9.
	Crosslinking of the polyether carbonates is done with peroxides (¶[0147], benzoyl peroxide exemplified (¶[0323]) prior to their use in a subsequent reaction (see Title of Müller, for instance) which reads over Component C of Claim 1 and also the dibenzoyl peroxide of Claim 3 as this is just another way of writing the compound.  Wamprecht specifically teaches thermoplastic polyurethane elastomers are produced throughout the document. Rubbers, sealants, adhesives and coatings are the end products are taught by Müller in ¶[0161] which reasonably suggests elastomers which reads over the preamble language.
Claims 6-8 of making the polyethercarbonates with an H starter compound, alkylene oxide, at least one monomer containing carbon-carbon double bonds and CO2 in the presence of a double metal cyanide catalyst (DMC) is taught by Müller in ¶[0049-0061] with the specific monomers of Claims 7 and 8 in ¶[0130] and ¶[0135], maleic anhydride and allyl glycidyl ether along with a DMC in ¶[0197-0204].  This reads over the processes of Claims 6-8.  The process of reaction of the polyether carbonates with an OH functional compound (isocyanate) is read over by the process of Claim 1 and the crosslinking step of this reaction product is ¶[0147] and ¶[0151] again benzoyl peroxide is exemplified for this purpose in ¶[0323] which reads over Claim 11 as the polyether carbonates are crosslinked first in order to be used in making the polyols of the invention of Müller and these are then reacted with the isocyanate component of Wamprecht and also Claim 19 because of the isocyanate.   Claims 13-14 are read over by Müller in ¶[0161] and Wamprecht in ¶[0085].
	Regarding Claims 4, 5, 16 and 17, Müller is not explicit in the amounts of carbon-carbon double bonds and CO2 content in weight percent.  In ¶[0239] and ¶[0240] Müller teaches the fraction of CO2 and double bonds and exemplifies 19.3 % CO2 and 2.6 % double bonds in, for instance ¶[0253] (there other exemplifications that read over some the ranges also).  These values are not specifically taught as weight percent, however, given that Müller teaches molar fraction specifically for other proportions of properties, and the percents of the exemplified polyols are in the claimed ranges numerically, one of ordinary skill in the art is reasonably suggested the exemplified polyols must have weight percents of CO2 and C=C bonds in the claimed ranges even after the above chain extension and OH functionality reduction.  This reads over Claims 4, 5, 16 and 17.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766